Name: 98/497/EC: Commission Decision of 23 July 1998 concerning additional measures relating to swine vesicular disease in Italy (notified under document number C(1998) 2183) (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  European Union law;  European construction;  Europe;  EU finance
 Date Published: 1998-08-11

 Avis juridique important|31998D049798/497/EC: Commission Decision of 23 July 1998 concerning additional measures relating to swine vesicular disease in Italy (notified under document number C(1998) 2183) (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 223 , 11/08/1998 P. 0012 - 0012COMMISSION DECISION of 23 July 1998 concerning additional measures relating to swine vesicular disease in Italy (notified under document number C(1998) 2183) (Only the Italian text is authentic) (Text with EEA relevance) (98/497/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof,Whereas there is evidence that in Italy swine vesicular disease has spread from an assembly centre located in the municipality of Mezzocorona, Province of Trento, to a number of pig holdings located in the Provinces of Bolzano and Verona;Whereas Italy has taken measures within the framework of Council Directive 92/119/EEC of 17 December 1992 (3), introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease and Commission Decision 98/35/EC (4) approving the programme for the eradication and surveillance of Swine vesicular disease for 1998 presented by Italy;Whereas it is deemed necessary that additional measures are applied to achieve the eradication of Swine vesicular disease from Italy;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee;HAS ADOPTED THIS DECISION:Article 1 1. Italy will submit an amended programme for the eradication of Swine vesicular disease to the Commission before 31 August 1998.2. The amendments will concern:- the additional surveillance and veterinary controls and the improved procedures of disinfection to be carried out in assembly centres and slaughterhouses throughout Italy;- the establishment of a National Committee aimed at guaranteeing a more effective coordination of eradication activities.3. The amended programme will be examined by the Commission and presented at the meeting of the Standing Veterinary Committee scheduled for 8 and 9 September 1998.Article 2 This Decision is addressed to Italy.Done at Brussels, 23 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 62, 15. 3. 1993, p. 69.(4) OJ L 16, 21. 1. 1998, p. 9.